DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 4, 7, 15 – 21, 23, 24, 27 – 29, 32, 35, 37, 39, 44, 53, 59, 61, 65, and 73 are allowed. Claims 5, 6, 8 – 14, 22, 25, 26, 30, 31, 33, 34, 36, 38, 40 – 43, 45 – 52, 54 – 58, 60, 62 – 64, 66 – 72, and 74 – 76 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method of monitoring a condition of at least one vehicle component, the method comprising: obtaining, via one or more vehicular telemetry systems, operational data from the at least one vehicle component of at least one vehicle; determining operational component parameters from said operational data, said operational component parameters indicative of a current operation of said at least one vehicle component; performing a comparison between said operational component parameters and predictive indicator parameters, wherein: said predictive indicator parameters are predetermined from historical operational life cycle [[use]] data associated with [[of]] at least one other vehicle component, the historical operational life cycle data comprising data collected from a first time indicating a new installation of the at least one other vehicle component to a second time indicating a failure of the at least one other vehicle component, said predictive indicator parameters include one or more first monitoring indicators of a first type and one or more second monitoring indicators of a second type different 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 39, A system configured to monitor a condition of at least one vehicle component, the system comprising: a telematics hardware device including a processor, memory, firmware and communications capability, and a remote device including a processor memory software and communications capability, said telematics hardware device configured to monitor the at least one vehicle component from at least one vehicle and log 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666